Title: To Thomas Jefferson from Abraham Runnels & Son, 5 August 1793
From: Abraham Runnels & Son
To: Jefferson, Thomas



Sir
Philadelphia Markett Street No. 222 5th. Augst. 1793

The Peculiar disagreableness of the business I am at present entangled in and the Extraordinary chain of Circumstances attending it equally injurious to me and offensive to the Neutrality of this Country, obliges me to seek refuge through your Medium from that Power which dispenses equal justice to all.
I beg leave to refer you to the Accompanying Documents for the Particulars of a Capture made (by a French Privateer the Sans Culottes Captn: Mollinery) of an American Vessell, loaden by my Firm at St. Bartholomew a Neutral Port, and bound to another Neutral Port; The Brig and Property are still in possession of the Captors, and who have hitherto shewn no Disposition to restore either. I find myself Honor’d with Liberal Protection from His Swedish Majesty’s Consul and have exerted all the Measures which he Conceived either Prudent or Necessary to preserve my Right of Recovery of Such Damages as shall be  Adjudged to have arisen from the unlawfull Capture and Detention of my Property, which has now lasted so long, that Common regard to my Interest Compells me Sir to take a Liberty with you, which nothing but that and the Exigency of the Case could Authorize. It is not for me Sir to Suggest what measures may have now become necessary to Procure Restitution of my Property as well as proper Indemnification for the Disadvantages which have necessarily Accrued from the Detention, but I shall take pains to Represent to you, with that Candor and Integrity upon which only the Interests of my Cause, and the Magnitude it is of to this Country rests, every Circumstance that does in any Wise relate to it, and for that Purpose give me leave Sir to pray you to Appoint me an Hour when it shall Suit you that I may have the Honor of a Personal Interview. In the Interim Mr. Soderstroom was kind enough to say he would sue a Conversation with you and open some few of the Particulars of this business to you.
I shall Consider myself favoured by your interference in the Business which with due defference I conceive to be indispensably Necessary to the obtaining a Decission, as it has long since been under the Investigation of the French Minister and Consul, whose delay is by no means Consistent, with my Interest, as every part of the Cargo of the Vessell Captured, is Perishable. I have the Honor to be with all Possible respect & the most Distinguished Consideration Sir your most obedient & very Humble Svt

A Runnels & son

